


Exhibit 10(p)




CUMMINS INC.
2012 OMNIBUS INCENTIVE PLAN
STOCK OPTION AGREEMENT










You have been granted an option (this “Option”) to purchase shares of the common
stock, par value $2.50 per share (the “Common Stock”), of Cummins Inc. (the
“Company”) pursuant to the Company’s 2012 Omnibus Incentive Plan (the “Plan”)
and this Stock Option Award Agreement (this “Option Agreement”). This Option is
granted under and governed by the terms and conditions of the Plan and this
Option Agreement. Capitalized terms used but not defined in this Option
Agreement shall have the meaning set forth in the Plan.


Detailed information regarding [_____] can be found in your [______].


 
 
Type of Option:
oIncentive Stock Option
x Nonqualified Stock Option
 
 
 
 
Term:
This Option shall expire on the tenth anniversary of the Grant Date (the
“Expiration Date”), unless terminated earlier pursuant to the terms of this
Option Agreement or the Plan. Upon termination or expiration of this Option, all
your rights hereunder shall cease.
Vesting:
[For non-KESIP options] [This Option will vest on [____].] [For KESIP
options][ This Option is immediately vested in full on the Grant Date.]




[For non-KESIP options] [If your employment or service with the Company and its
Affiliates terminates by reason of your death, your Disability (defined as
eligibility for benefits under the Company’s Long Term Disability Plan) or your
Retirement, this Option will become fully vested on the date of such
termination.]
Termination of Employment:
The following conditions apply in the event that your employment or service with
the Company and its Affiliates is terminated prior to the Expiration Date of
this Option. In no event, however, will the time periods described herein extend
the term of this Option beyond its Expiration Date or beyond the date this
Option is otherwise cancelled or terminates pursuant to the provisions of the
Plan.


a. Termination As a Result of Death.  If your employment or service terminates
by reason of your death (at a time when you could not have been terminated for
Cause), then your estate or your beneficiary, or such other person or persons as
may acquire your rights under this Option by will or by the laws of descent and
distribution, may exercise this Option until the first anniversary of such
termination of employment or service (or until such longer or shorter period as
the Administrator may in its sole discretion determine).


b. Termination As a Result of Retirement or Disability. If your employment or
service terminates by reason of your Retirement or Disability (at a time when
you could not have been terminated for Cause), then you may exercise this Option
until the fifth anniversary of such termination of employment or service (or
until such longer or shorter period as the Administrator may in its sole
discretion determine).


1
4822-8844-1871.4

--------------------------------------------------------------------------------






c. Termination Other than As a Result of Death, Retirement or Disability. If
your employment or service terminates other than by reason of your death,
Disability or Retirement, then this Option shall automatically terminate
immediately on the date of such termination.


d. Determination of Cause After Termination. Notwithstanding the foregoing, if
after your employment or service terminates the Company determines that it could
have terminated you for Cause had all relevant facts been known at the time of
your termination, then the Company may terminate this Option immediately upon
such determination, and you will be prohibited from exercising this Option
thereafter. In such event, you will be notified of the termination of this
Option.


If the date this Option terminates as specified above (other than as a result of
a termination for Cause) falls on a day on which the stock market is not open
for trading or on a date on which you are prohibited by Company policy (such as
an insider trading policy) from exercising the Option, the termination date
shall be automatically extended to the first available trading day following the
original termination date, but not beyond the Expiration Date.
Manner of Exercise:
You may exercise this Option only if it has not been forfeited or has not
otherwise expired, and only to the extent this Option has vested. To exercise
this Option, you must comply with such exercise and notice procedures as the
Administrator may establish from time to time. A properly completed notice of
stock option exercise (or such other notice as is prescribed) will become
effective upon receipt of the notice and any required payment by the Company (or
its designee); provided that the Company may suspend exercise of the Option
pending its determination of whether your employment will be or could have been
terminated for Cause and if such a determination is made, your notice of stock
option exercise (or such other notice as is prescribed) will automatically be
rescinded.


If, following your death, your beneficiary or heir, or such other person or
persons as may acquire your rights under this Option by will or by the laws of
descent and distribution, wishes to exercise this Option, such person must
contact the Company and prove to the Company’s satisfaction that such person has
the right and is entitled to exercise this Option.


Your ability to exercise this Option, or the manner of exercise or payment of
withholding taxes, may be restricted by the Company if required by applicable
law or by the Company’s trading policies as in effect from time to time.
Restrictions on Resale
By accepting this Option, you agree not to sell any shares of Common Stock
acquired under this Option at a time when applicable laws, Company policies or
an agreement between the Company and its underwriters prohibit a sale.
Transferability:
You may not transfer or assign this Option for any reason, other than by will or
the laws of descent and distribution, or to a spouse or lineal descendant (a
“Family Member”), a trust for the exclusive benefit of Family Members or a
partnership or other entity in which all the beneficial owners are Family
Members, or as otherwise set forth in the Plan. Any attempted transfer or
assignment of this Option, other than as set forth in the preceding sentence or
the Plan, will be null and void.


2
4822-8844-1871.4

--------------------------------------------------------------------------------




Market Stand-Off:
In connection with any underwritten public offering by the Company of its equity
securities pursuant to an effective registration statement filed under the
Securities Act of 1933, as amended (the “Securities Act”), you agree that you
shall not directly or indirectly sell, make any short sale of, loan,
hypothecate, pledge, offer, grant or sell any option or other contract for the
purchase of, purchase any option or other contract for the sale of, or otherwise
dispose of or transfer or agree to engage in any of the foregoing transactions
with respect to, any Shares acquired under this Option without the prior written
consent of the Company and the Company’s underwriters. Such restriction shall be
in effect for such period of time following the date of the final prospectus for
the offering as may be requested by the Company or such underwriters. In no
event, however, shall such period exceed one hundred eighty (180) days.
Recoupment; Rescission of
Exercise
If the Committee determines that recoupment of incentive compensation paid to
you pursuant to this Option is required under any law or any recoupment policy
of the Company, then this Option will terminate immediately on the date of such
determination to the extent required by such law or recoupment policy, any prior
exercise of this Option may be deemed to be rescinded, and the Committee may
recoup any such incentive compensation in accordance with such recoupment policy
or as required by law. The Company shall have the right to offset against any
other amounts due from the Company to you the amount owed by you hereunder and
any exercise price and withholding amount tendered by you with respect to any
such incentive compensation.
Restrictions on Exercise,
Issuance and Transfer of
Shares:
a. General.  No individual may exercise this Option, and no shares of Common
Stock subject to this Option will be issued, unless and until the Company has
determined to its satisfaction that such exercise and issuance will comply with
all applicable federal and state securities laws, rules and regulations of the
Securities and Exchange Commission, rules of any stock exchange on which shares
of Common Stock of the Company may then be traded, or any other applicable laws.
In addition, if required by underwriters for the Company, you agree to enter
into a lock-up agreement with respect to any shares of Common Stock acquired or
to be acquired under this Option.


b. Securities Laws. You acknowledge that you are acquiring this Option, and the
right to purchase the shares of Common Stock subject to this Option, for
investment purposes only and not with a view toward resale or other distribution
thereof to the public which would be in violation of the Securities Act. You
agree and acknowledge with respect to any shares of Common Stock that have not
been registered under the Securities Act, that: (i) you will not sell or
otherwise dispose of such shares of Common Stock, except as permitted pursuant
to a registration statement declared effective under the Securities Act and
qualified under any applicable state securities laws, or in a transaction which
in the opinion of counsel for the Company is exempt from such required
registration, and (ii) that a legend containing a statement to such effect will
be placed on the certificates evidencing such shares of Common Stock. Further,
as additional conditions to the issuance of the shares of Common Stock subject
to this Option, you agree (with such agreement being binding upon any of your
beneficiaries, heirs, legatees and/or legal representatives) to do the following
prior to any issuance of such shares of Common Stock: (i) to execute and deliver
to the Company such investment representations and warranties as are required by
the Company; (ii) to enter into a restrictive stock transfer agreement if
required by the Board; and (iii) to take or refrain from taking such other
actions as counsel for the Company may deem necessary or appropriate for
compliance with the Securities Act, and any other applicable federal or state
securities laws, regardless of whether the shares of Common Stock have at that
time been registered under the Securities Act, or otherwise qualified under any
applicable state securities laws.


3
4822-8844-1871.4

--------------------------------------------------------------------------------




Miscellaneous:
w         This Option Agreement may be amended only by written consent signed by
both you and the Company, unless the amendment is not to your detriment or the
amendment is otherwise permitted without your consent by the Plan.


w         The failure of the Company to enforce any provision of this Option
Agreement at any time shall in no way constitute a waiver of such provision or
of any other provision hereof.


w         You will have none of the rights of a shareholder of the Company with
respect to this Option until Shares are transferred to you upon exercise of the
Option.


w         In the event any provision of this Option Agreement is held illegal or
invalid for any reason, such illegality or invalidity shall not affect the
legality or validity of the remaining provisions of this Option Agreement, and
this Option Agreement shall be construed and enforced as if the illegal or
invalid provision had not been included in this Option Agreement.


w         As a condition to the grant of this Option, you agree (with such
agreement being binding upon your legal representatives, guardians, legatees or
beneficiaries) that this Option Agreement shall be interpreted by the Committee
and that any interpretation by the Committee of the terms of this Option
Agreement or the Plan, and any determination made by the Committee pursuant to
this Option Agreement or the Plan, shall be final, binding and conclusive.


w         This Option Agreement may be executed in counterparts.



BY ELECTRONICALLY SIGNING AND AGREEING TO THIS STOCK OPTION AGREEMENT, YOU AGREE
TO ALL OF THE TERMS AND CONDITIONS DESCRIBED HEREIN AND IN THE PLAN. YOU ALSO
ACKNOWLEDGE HAVING READ THIS AGREEMENT AND THE PLAN.


















___________________________________
[Name]
[Title]









4
4822-8844-1871.4